Opinion op the Court by
Judd, C. J.
This is an appeal from a decision of Water Eights in the District of Waianae, Oahu.
The Commissioners have not complied with the law which requires them to send up a copy of their judgment with the evidence adduced, and the Court has been obliged to resort to the original book in which their proceedings are kept. It appears from this book that the judgment is not signed by the Commissioners, but by only one of them.
We consider that this is a void judgment and the proceedings are vacated. The plaintiff must pay the costs, but the Commis*2sioners must hear the case anew without further charge for their services.
J. A. JNahahu, for plaintiff.
F. M. Hatch, and C. Brown, for defendants.
Honolulu, July 3, 1883.